                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO
             Transmittal of Abbreviated Record to the Court of Appeals


DATE:     October 30, 2018

DC #:    17-1055     (FAB)

APPEAL FEE PAID:              YES     X      NO

CASE CAPTION:                 WRI Vending Machines, Inc. v. Oriental Financial Services Corp.

IN FORMA PAUPERIS:            YES            NO     X

MOTIONS PENDING:              YES            NO     X

NOTICE OF APPEAL FILED BY:                   Consolidated Plaintiff/Respondent

APPEAL FROM:                  Memorandum & Order, and Judgment entered on 09/26/18

SPECIAL COMMENTS:             Electronically filed documents

INDEX OF DOCUMENTS INCLUDED AS THE RECORD ON APPEAL:


Docket Entries     59,   60 & 61




I HEREBY CERTIFY that the enclosed documents contained herein are the pleadings as described above
and constitute the abbreviated record on appeal in the case.

                                                     FRANCES RIOS DE MORAN
                                                     Clerk of the Court


                                                     S/ Xiomara Muñiz
                                                     Xiomara Muñiz
                                                     Deputy Clerk


s/c: CM/ECF Parties, Appeals Clerk
